Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2021

                                     No. 04-21-00045-CV

                IN THE INTEREST OF S.M.W. AND S.-L.W., CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00394
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal
is filed. TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on March 23,
2021, and appellant filed a motion requesting a twenty-day extension of time.

       After consideration, we GRANT the motion and ORDER appellant to file her
brief by April 12, 2021. Appellant is advised that further extensions of time will be
disfavored.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court